 In the Matter of ARMOUR AND COMPANY OF DELAWAREandMEATCUTTERS & BUTCHER WORKMEN OF NORTH AMERICA, AFFILIATEDWITH THEA. F. OF L.Case No. R-2896.-Decided September13, 1941Jurisdiction:meat packing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition until certified by the Board ;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at the Knoxville,Tennessee,branch house of the Company, includingtruck drivers, assistant shippers,but excluding supervisory and clericalemployees and outside salesmen.Mr. Paul E. Blanchard,of Chicago Ill., for the Company'-*Mr. Lee A. Jordan,of Birmingham, Ala., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 2, 1941, Amalgamated Meat Cutters & Butcher Workmenof North America, affiliated with the A. F. of L., herein called theUnion, filed with the Regional Director for the Tenth Region(Atlanta, Georgia) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofArmour and Company of Delaware,' Knoxville, Tennessee, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 25, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional1 Incorrectly designated in the formal papers as Armour & Co.,and corrected by motionat the hearing.35 N. L.R. B., No. 86.409 410DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearingupon' due notice.On August 13, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on August 21, 1941,at Knoxville, Tennessee, before Earle K. Shave, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel and the Union by its repersentative; bothparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYArmour and Company of Delaware is engaged in packing anddistributingmeats and meat products.This proceeding is con-cerned solely with the Company's branch house at Knoxville, Tenn-essee.During 1940 this branch house sold about 8,000,000 pounds ofmeat, 90 per cent of which was shipped to it from points outsidethe State of Tennessee.Approximately 15 per cent of the meats andmeat products sold by the Company during this period were shippedby it to points outside the State of Tennessee.The Company admits,for the purposes of this proceeding, that it is engaged in commercewithin themeaningof the Act.II.THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North Americaisa labor organization affiliated with the American Federation of °Labor, admitting to membership employees at the Knoxville branchhouse of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring June 1941, the Union, claiming to represent a majority ofthe employees at the Knoxville branch house of the Company, re-quested the Company to recognize it as the exclusive representativeof such employees.The Company denied this request until such ARMOUR AND COMPANY OF DELAWARE411time as the Union is certified by the Board.A statement of theTrial Examiner introduced in, evidence shows that the Union repre-sents a substantial number of employees in the alleged appropriateunit.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agree that all production and main-tenance employees at the Knoxville branch house of the Company,including truck drivers, but excluding supervisory and clerical em-ployees and outside salesmen, constitute an appropriate unit. Inaddition, the Union seeks to exclude seven persons from the unit.The Company takes no position with respect to these seven employees.Henry Slover, Paschal Smith, and John Henry are classified bythe Company as calf skinner, beef boner, and extra lugger, respec-tively.Although these three persons do not work full time for theCompany, they are employed an average of 2 days per week and arealways called when the Company has work for which they are quali-fied.Under the circumstances, we find that Henry Slover, PaschalSmith, and John Henry should be included in the unit.The Company has four employees classified by it as assistantshippers.,The Union contends that these employees should be ex-cluded because their duties are supervisory in nature.These em-ployees are charged with the duty of checking products in and out,of the Company's branch house, and they direct the truck driversand luggers in the delivery and storage of merchandise. It appearsthat they spend about 50 per cent of their time doing office work andabout 50 per cent of their time actually lugging beef.We find thatthe assistant shippers should be included in the unit.2 The Trial Examiner stated that the Union presented to him 17 application-for-mem-bership cards bearing the names of persons who appearon the July16, 1941,pay rollof the Company.There are 29 employees on this pay roll who are in the alleged appropriateunit. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees at theKnoxville branch house of the Company, including truck drivers,assistant shippers,Henry Slover, Paschal Smith, and John Henry,but excluding supervisory and clerical employees and outside sales-men, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.The Company and the Union agreed at the hearing that,in the event the Board directs an election, eligibility to vote shouldbe determined by the Company's pay roll for the period ending -Au-gust 16, 1941.We shall direct that the employees eligible to vote inthe election shall be those° in the appropriate unit who were employedduring the pay-roll period ending August 16, 1941, subject to suchlimitations and additions as are set forth in the Direction.The Union stated that it desires to appear on the ballot as "Amal-gamated Meat Cutters & Butcher Workmen of North America, Knox-ville Local No. 59, affiliated with the American Federation of Labor."The request is hereby granted.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armour and Company of Delaware,Knoxville, Tennessee, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees at the Knoxvillebranch house of the Company, including truck drivers, assistantshippers,Henry Slover,, Paschal Smith, and John Henry, but ex-cluding supervisory and clerical employees and outside salesmen,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of ARMOUR AND COMPANY OF DELAWARE413National Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby,DIRucTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Armour and Company of Delaware, Knoxville, Tennessee, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesat the Knoxville branch house of the Company who were employedduring the pay-roll period ending August 16, 1941, including truckdrivers, assistant shippers, Henry Slover, Paschal Smith, John Henry,and employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding super-visory and clerical employees, outside salesmen, and employees whohave since quit or been discharged for cause, to determine whether or.not they desire to be represented by Amalgamated Meat Cutters &Butcher Workmen of North America, Knoxville Local No. 59, affili-ated with the American Federation of Labor, for the purposes ofcollective bargaining.